Exhibit 10.2

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

(Amendment No. 1)

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated May 31,
2019, between PENNS WOODS BANCORP, INC. (“Penns Woods”), a Pennsylvania business
corporation, JERSEY SHORE STATE BANK (“JSSB”), a Pennsylvania banking
institution and wholly owned subsidiary of Penns Woods (Penns Woods and JSSB are
sometimes referred to herein collectively as the “Employer”), and RICHARD A.
GRAFMYRE, an adult individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, Penns Woods, JSSB, and Executive are parties to an amended and restated
employment agreement, effective October 1, 2018 (the “Employment Agreement”);
and

 

WHEREAS, Penns Woods, JSSB, and Executive desire to amend the Employment
Agreement as provided herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.  Amendment to Section 2 of the Employment Agreement.  Section 2 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:

 

“2.  Titles and Duties of Executive.

 

(a)  From the date of this Agreement through April 30, 2021 (as such date may be
extended in accordance with Section 2(c)) (the “Full-Time Employment Period”),
Executive shall be employed as the Chief Executive Officer of Penns Woods and
JSSB.  Executive shall perform and discharge well and faithfully such management
and administrative duties as an executive officer of Penns Woods and JSSB as may
be assigned to him from time to time by the Board of Directors of Penns Woods
(the “Penns Woods Board”), the Board of Directors JSSB (the “JSSB Board”), the
Chairman of the Penns Woods Board, or the Chairman of the JSSB Board, as
applicable, and which are consistent with his positions as the Chief Executive
of Penns Woods and JSSB.  Executive shall report directly to the Penns Woods
Board and JSSB Board and the Chairman thereof.  During the Full-Time Employment
Period, Executive shall devote his full time, attention and energies to the
business of the Employer; provided, however, that this Section shall not be
construed as preventing Executive from (a) investing his personal assets in
enterprises that do not compete with Penns Woods, JSSB or any of their
majority-owned subsidiaries (except as an investor owning less than 5% of the
stock of a publicly-owned company), or (b) being involved in any civic,
community or other activities with the prior approval of the Boards of Directors
of Penns Woods and JSSB.  Effective January 1, 2019, Executive shall also serve
as President of United Insurance Solutions, LLC (“UIS”), a subsidiary of PWOD;
the Penns Woods Board may at any time appoint any other person to serve as
President of UIS, provided that any such appointment shall not otherwise

 

1

--------------------------------------------------------------------------------



 

affect this Agreement, including the compensation and benefits payable to
Executive hereunder.

 

(b)  For a period of three (3) years from the end of the Full-Time Employment
Period (as it may be extended in accordance with Section 2(c)) (the “Reduced
Time Employment Period”), the Executive shall continue to be employed as a
senior executive officer of Penns Woods and JSSB, in such positions and with
such titles as may be designated by the Boards of Directors of Penns Woods and
JSSB.  During the Reduced Time Employment Period, Executive shall perform and
discharge well and faithfully such management and administrative duties as may
be assigned to him from time to time by the Penns Woods Board or the JSSB Board;
provided, however, that during the Reduced Time Employment Period, Executive
shall be entitled to twenty-seven (27) total days of paid time off per calendar
year (pro rated for any portion of a calendar year).  During the Reduced Time
Employment Period, Executive shall work thirty-two (32) hours per week.

 

(c)  The Full-Time Employment Period shall commence on the date of this
Agreement and end on April 30, 2021; provided, however, that the Full-Time
Employment Period shall be automatically renewed on May 1, 2021 and on each
May 1 thereafter (each a “Full-Time Employment Period Annual Renewal Date”) for
a period ending one (1) year from the applicable Full-Time Employment Period
Annual Renewal Date unless either party shall give written notice to the other
party of non-renewal of the Full-Time Employment Period at least ninety (90)
days prior to a Full-Time Employment Period Annual Renewal Date, in which event
the Full-Time Employment Period shall terminate on the April 30 immediately
following delivery of such written notice of non-renewal of the Full-Time
Employment Period.

 

(d)  During the Employment Period (as defined in Section 3(a)), Penns Woods and
JSSB shall cause Executive to be nominated to the Penns Woods Board, the JSSB
Board, and the Board of Directors of Luzerne Bank, respectively, and use its
reasonable efforts to cause Executive to be re-elected to Penns Woods Board, the
JSSB Board, and the Board of Directors of Luzerne Bank, respectively; provided
that Executive meets all of the necessary requirements for such appointment,
nomination, and re-election.  Executive shall not receive any remuneration
whatsoever for his service as a member of the Penns Woods Board and the JSSB
Board.”

 

2.  Amendment to Section 3(a) of Employment Agreement.  Section 3(a) of the
Employment Agreement is hereby amended and restated to read in its entirety as
follows:

 

“(a)  This Agreement shall be for a period (the “Employment Period”) commencing
on October 1, 2018 and ending on the April 30 concurrent with expiration of the
Reduced Time Employment Period; provided, however, that, commencing on the May 1
immediately following the end of the Reduced Time Employment Period and on each
May 1 thereafter, the Employment Period (and the Reduced Time Employment Period)
shall be automatically extended for one (1) additional year through the
following April 30; provided further, however, that either Executive or the
Employer may terminate this Agreement and the Employment Period at any time
during any such

 

2

--------------------------------------------------------------------------------



 

automatic extension upon ninety (90) days’ prior written notice to the other
party.  Neither the expiration of the Employment Period, nor the termination of
this Agreement, shall affect the enforceability of the provisions of Sections 7,
8 and 9.”

 

3.  Amendment to Section 4A(a) of the Employment Agreement.  The first clause of
Section 4A(a) of the Employment Agreement immediately preceding Subsection
(i) is hereby amended and restated to read in its entirety as follows:  “(a) 
During the Full-Time Employment Period, Executive shall be entitled to the
following compensation and benefits:…”

 

4.  Amendment to Section 4A(b) of the Employment Agreement.  Section 4A(b) of
the Employment Agreement) is hereby amended and restated to read in its entirety
as follows:

 

“(b)  During the Reduced Time Employment Period, Executive shall continue to
receive the compensation and benefits set forth in Section 4A(a) above, with the
following adjustments:  (i) the base salary set forth in Section 4A(a)(i) shall
be reduced to eighty percent (80%) of the amount of base salary in effect on the
last day of the Full-Time Employment Period; (ii) any discretionary bonus to
which Executive may be entitled shall take into account Executive’s then
existing work schedule; and (iii) Executive shall be entitled to twenty-seven
(27) total days of paid time off per year (pro rated for any portion of a
calendar year).”

 

5.  Ratification of Employment Agreement.  Except as otherwise provided in this
Amendment No. 1 to Amended and Restated Employment Agreement, all terms and
conditions of the Employment Agreement remain in full force and effect, and
nothing contained in this Amendment No. 1 to Amended and Restated Employment
Agreement shall be deemed to alter or amend any provision of the Employment
Agreement except as specifically provided herein.  References in the Employment
Agreement to the “Agreement” shall be deemed to be references to the Employment
Agreement as amended hereby.

 

6.  Notices.  Except as otherwise provided in this Amendment No. 1 to Amended
and Restated Employment Agreement, any notice required or permitted to be given
under this Amendment No. 1 to Amended and Restated Employment Agreement shall be
deemed properly given if in writing and if mailed by registered or certified
mail, postage prepaid with return receipt requested, to Executive’s residence
(as then reflected in the personnel records of the Employer), in the case of
notices to Executive, and to the then principal offices of Penns Woods, in the
case of notices to the Employer.

 

7.  Waiver.  No provision of this Amendment No. 1 to Amended and Restated
Employment Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by Executive and
the Employer.  No waiver by any party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Amendment No. 1 to Amended and Restated Employment Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

3

--------------------------------------------------------------------------------



 

8.  Assignment.  This Amendment No. 1 to Amended and Restated Employment
Agreement shall not be assignable by any party, except by the Employer to any
affiliated company or to any successor in interest to its businesses.

 

9.  Entire Agreement; Effect on Prior Agreements.  This Amendment No. 1 to
Amended and Restated Employment Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes and replaces any
prior agreement relating to the subject matter hereof.

 

10.  Validity.  The invalidity or unenforceability of any provision of this
Amendment No. 1 to Amended and Restated Employment Agreement shall not affect
the validity or enforceability of any other provision hereof, which shall remain
in full force and effect.

 

11.  Applicable Law.  This Amendment No. 1 to Amended and Restated Employment
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws principles.

 

12.  Headings.  The section headings of this Amendment No. 1 to Amended and
Restated Employment Agreement are for convenience only and shall not control or
affect the meaning or construction, or limit the scope or intent, of any of the
provisions hereof.

 

13.  Number.  Words used herein in the singular form shall be construed as being
used in the plural form, as the context requires, and vice versa.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date set forth below.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------



 

PENNS WOODS BANCORP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ R. Edward Nestlerode, Jr.

 

Date: May 31, 2019

 

Chairman

 

 

 

(“Penns Woods”)

 

 

 

 

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Casale, Jr.

 

Date: May 31, 2019

 

Chairman

 

 

 

(“JSSB”)

 

 

 

 

 

 

 

 

/s/ Richard A. Grafmyre

 

Date: May 31, 2019

RICHARD A. GRAFMYRE

 

 

(“Executive”)

 

 

 

5

--------------------------------------------------------------------------------